SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

160
CAF 09-02014
PRESENT: SMITH, J.P., CARNI, SCONIERS, GREEN, AND GORSKI, JJ.


IN THE MATTER OF THERESA M. LAIRD,
PETITIONER-RESPONDENT,

                      V                                          ORDER

ROBERT E. JONES, RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


SHIRLEY A. GORMAN, BROCKPORT, FOR RESPONDENT-APPELLANT.

DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARY P. DAVISON OF COUNSEL), FOR
PETITIONER-RESPONDENT.

ROBERT L. GOSPER, ATTORNEY FOR THE CHILDREN, CANANDAIGUA, FOR ZACHARY
J., ZADA J. AND AURORA J.


     Appeal from an order of the Family Court, Ontario County (William
F. Kocher, J.), entered September 25, 2009 in a proceeding pursuant to
Family Court Act article 6. The order, among other things, granted
petitioner sole custody of the subject children.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs as moot (see Matter of Kelly F. v Gregory A.F., 34 AD3d
1277).




Entered:    February 10, 2011                   Patricia L. Morgan
                                                Clerk of the Court